         Case 21-32156 Document 84-4 Filed in TXSB on 07/30/21 Page 1 of 17




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                §
In re:                                                          §       Chapter 11
                                                                §
AGILON ENERGY HOLDINGS II LLC, et al.                           §       Case No. 21-32156 (MI)
                                                                §
                         Debtors.1                              §       (Jointly Administered)
                                                                §

           ORDER AUTHORIZING THE DEBTORS TO EMPLOY AND RETAIN
          ENERGY RESOURCE MANAGEMENT LLC DBA ERM CAPITAL AND
       INDEPENDENT BROKERAGE SOLUTIONS LLC AS INVESTMENT BANKER

          Upon the application (the “Application”)2 of the debtors in possession in the above-

captioned case (collectively, the “Debtors”) for an order (this “Order”) pursuant to sections

327(a) and 328 of title 11 of the United States Code (the “Bankruptcy Code”), authorizing the

Debtors to employ and retain Energy Resource Management LLC dba ERM Capital (“ERM

Capital”) and Independent Brokerage Solutions LLC (“IndieBrokers”) (collectively,

“Investment Banker”) as their investment banker, effective as of July 6, 2021, on the terms set

forth in the engagement agreement (the “Engagement Agreement”) attached hereto as Exhibit

1; and upon the Declaration of Craig J. Orchant in Support of Debtors’ Application for Order

Authorizing the Employment and Retention of Energy Resource Management LLC dba ERM

Capital and Independent Brokerage Solutions LLC as Investment Banker (the “Orchant

Declaration”) attached to the Application as Exhibit A and the Declaration of Bryon H. Lyons

in Support of Debtors’ Application for Order Authorizing the Employment and Retention of


1
    The debtors and debtors in possession these chapter 11 cases, along with the last four digits of their respective
    Employer Identification Numbers, are as follows: Agilon Energy Holdings II LLC (3389) (“Agilon”), Case No.
    21-32156; Victoria Port Power LLC (4894) (“VPP”), Case No. 21-32157; and Victoria City Power LLC (4169)
    (“VCP” and together with Agilon and VPP, the “Debtors”), Case No. 21-32158. The Debtors’ mailing address is:
    5850 San Felipe, Ste 601, Houston, Texas 77057.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Application.

                                                          1
       Case 21-32156 Document 84-4 Filed in TXSB on 07/30/21 Page 2 of 17




Energy Resource Management LLC dba ERM Capital and Independent Brokerage Solutions

LLC as Investment Banker (the “Lyons Declaration”) attached to the Application as Exhibit B;

and due and adequate notice of the Application having been given; and the Court being satisfied

that the Investment Banker is a “disinterested person” as such term is defined under section

101(14) of the Bankruptcy Code; and it appearing that no other or further notice need be

provided; and it appearing that the relief requested by this Application is in the best interests of

the Debtors, their estates, their creditors, and other parties in interest; and after due deliberation

and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      Pursuant to sections 327(a) and 328 of the Bankruptcy Code, Bankruptcy Rules

2014 and 2016, and Bankruptcy Local Rule 2014-1, the Debtors are hereby authorized to employ

and retain ERM Capital and IndieBrokers as the Investment Banker to the Debtors, effective as

of July 6, 2021 on the terms set forth in the Engagement Agreement, the Orchant Declaration and

the Lyons Declaration, as modified by this Order.

       2.      The terms of the Engagement Agreement, including without limitation, the

compensation provisions and the indemnification provisions, are reasonable terms and conditions

of employment and are hereby approved, as modified by this Order.

       3.      The Investment Banker shall apply for compensation for professional services

rendered and reimbursement of expenses in connection with these Chapter 11 Cases in

compliance with Bankruptcy Code sections 330 and 331, the Bankruptcy Rules, and the

Bankruptcy Local Rules as may then be applicable, and any applicable orders and procedures of

this Court, including any interim compensation orders. For billing purposes, the Investment

Banker shall keep its time in one tenth (1/10) hour increments.




                                                  2
       Case 21-32156 Document 84-4 Filed in TXSB on 07/30/21 Page 3 of 17




       4.      The Investment Banker is entitled to reimbursement of actual and necessary

expenses, upon application and as approved by the Court.

       5.      The Investment Banker shall file interim and final fee applications for allowance

of compensation for services rendered and reimbursement of expenses incurred in accordance

with Bankruptcy Code sections 330 and 331, the Bankruptcy Rules, the Local Rules, and any

applicable orders of this Court; provided, that in the event that the Investment Banker seeks

reimbursement for attorneys’ fees and expenses consistent with the terms of this Order, the

invoices and supporting time records from such attorneys shall be included in the Investment

Banker’s own interim and final applications, and such invoices and time records shall be in

compliance with the Local Rules, and shall be subject to the applicable Guidelines and approval

of the Court under the standards of Bankruptcy Code sections 330 and 331, without regard to

whether such attorney has been retained under Bankruptcy Code section 327.

       6.      Notwithstanding anything to the contrary in the Application, the Engagement

Agreement, the Orchant Declaration or the Lyons Declaration, the reimbursement of fees and

expenses incurred in connection with participating in, preparing for, or responding to any action,

claim, suit, or proceeding brought by or against any party that relates to the services provided by

the Investment Banker and fees for defending against any formal objection to the Investment

Banker’s fee applications under the Bankruptcy Code are not approved by this Order, but are

instead subject to further order of the Court. For billing purposes, the Investment Banker shall

keep its time in one tenth (1/10) hour increments in accordance with the U.S. Trustee Guidelines.

All billing records filed in support of fee applications will use an open and searchable LEDES or

other electronic data format. Billing records will use the U.S. Trustee’s standard project

categories.



                                                3
       Case 21-32156 Document 84-4 Filed in TXSB on 07/30/21 Page 4 of 17




       7.      Notwithstanding anything to the contrary contained herein, the United States

Trustee for the Southern District of Texas retains all rights to respond or object to the Investment

Banker’s monthly, interim and final applications for compensation and reimbursement of out-of-

pocket expenses based on the reasonableness standard in Bankruptcy Code section 330.

Accordingly, nothing in this Order or the record shall constitute a finding of fact or conclusion of

law binding on the U.S. Trustee, on appeal or otherwise, with respect to the reasonableness of the

Investment Banker’s fees.

       8.      To the extent the Investment Banker uses the services of independent contractors

(the “Contractors”) in the Chapter 11 Cases, the Investment Banker shall: (a) pass through the

cost of such Contractors to the Debtors at the same rate that the Investment Banker pays the

Contractors; (b) seek reimbursement for actual costs only; (c) ensure that the Contractors are

subject to the same conflict checks as required for the Investment Banker; and (d) file with the

Court such disclosures required by Bankruptcy Rule 2014.

       9.      The Investment Banker shall provide reasonable notice to the Debtors, the U.S.

Trustee, and any Committee before any increases in the rates set forth in the Application are

implemented and shall file such notice with the Court. The U.S. Trustee retains all rights to

object to any rate increase on all grounds, including the reasonableness standard set forth in

Bankruptcy Code section 330, and the Court retains the right to review any rate increase pursuant

to Bankruptcy Code section 330.

       10.     The Investment Banker will review its files periodically during the pendency of

these Chapter 11 Cases to ensure that no conflicts or other disqualifying circumstances exist or

arise. If any new relevant facts or relationships are discovered or arise, the Investment Banker




                                                 4
       Case 21-32156 Document 84-4 Filed in TXSB on 07/30/21 Page 5 of 17




will use reasonable efforts to identify such further developments and will promptly file a

supplemental declaration, as required by Bankruptcy Rule 2014(a).

       11.     If the Debtors wish to expand the scope of the Investment Banker’s services

beyond those services set forth in this Order, the Debtors shall be required to seek further

approval from this Court. The Debtors shall file notice of any proposed additional services (the

“Proposed Additional Services”) and any underlying engagement agreement with the Court and

serve such notice of the U.S. Trustee, the Committee, and any party requesting notice under

Bankruptcy Rule 2002. If no such party files an objection within 21 days of the Debtors filing

such notice, the Proposed Additional Services and any underlying engagement agreement may

be approved by the Court by further order without further notice or hearing.

       12.     Notwithstanding anything to the contrary in this Order, during the pendency of

these Chapter 11 Cases, the Investment Banker will not use the services of its affiliates unless the

applicable affiliate is included in a connections search or files a declaration of disinterestedness

with applicable disclosures of connections, if any, and such the Investment Banker affiliate is a

“disinterested person” as that term is defined in Bankruptcy Code section 101(14), as modified

by Bankruptcy Code section 1107(b), and as required by Bankruptcy Code section 327(a).

       13.     To the extent there is inconsistency between the terms of the Engagement

Agreement, the Application, the Orchant Declaration and the Lyons Declaration and this Order,

the terms of this Order shall govern.

       14.     The indemnification provisions included in the Engagement Agreement and its

attachments are approved, subject to the following:

               a)      The Investment Banker shall not be entitled to indemnification or
                       reimbursement for services other than those described in the Engagement
                       Agreement, unless such services and indemnification therefor are
                       approved by the Court; provided, that to the extent additional engagement

                                                 5
      Case 21-32156 Document 84-4 Filed in TXSB on 07/30/21 Page 6 of 17




                      letter(s) are filed with the Court and no party objects to such engagement
                      letter(s) within 14 days of its filing, the Debtors may file a certificate of
                      no objection and such engagement letter(s) shall be deemed approved by
                      the Court upon the Debtors’ filing such certificate of no objection;

               b)     The Debtors shall have no obligation to indemnify the Investment
                      Banker, or provide reimbursement to the Investment Banker, for any
                      claim or expense that is either: (i) judicially determined (the determination
                      having become final) to have arisen from the Investment Banker’s actual
                      fraud, bad faith, self-dealing, breach of fiduciary duty (if any such duty
                      exists), gross negligence or willful misconduct; or (ii) judicially
                      determined (the determination having become final), to be based on a
                      breach of the Investment Banker’s contractual obligations to the Debtors;
                      or (iii) settled prior to a judicial determination as to the exclusions set
                      forth in clauses (i) and (ii) immediately above, but determined by the
                      Court, after notice and a hearing to be a claim or expense for which the
                      Investment Banker should not receive indemnity or reimbursement under
                      the terms of the Investment Banker’s retention by the Debtors pursuant to
                      the terms of the Engagement Letters, as modified by this Order; and

               c)     If, before the earlier of: (i) the entry of an order confirming a chapter 11
                      plan in this case (that order having become a final order no longer subject
                      to appeal); and (ii) the entry of an order closing these chapter 11 cases, the
                      Investment Banker believes that it is entitled to the payment of any amounts
                      by the Debtors on account of the Debtors’ indemnification and/or
                      reimbursement obligations under the Engagement Letters (as modified by
                      this Order), including without limitation the advancement of defense costs,
                      the Investment Banker must file an application therefor in this Court, and
                      the Debtors may not pay any such amounts to the Investment Banker
                      before the entry of an order by this Court approving the payment. This
                      subparagraph (c) is intended only to specify the period of time under
                      which the Court shall have jurisdiction over any request for fees and
                      expenses by the Investment Banker for indemnification or reimbursement,
                      and not a provision limiting the duration of the Debtors' obligation to
                      indemnify the Investment Banker. All parties in interest shall retain the
                      right to object to any demand by the Investment Banker for
                      indemnification or reimbursement.

       15.     The Investment Banker shall use its best efforts, and will coordinate with the

Debtors and the other retained professionals, not to duplicate any of the services provided to the

Debtors by any of the other retained professionals.




                                                6
         Case 21-32156 Document 84-4 Filed in TXSB on 07/30/21 Page 7 of 17




         16.   Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

         17.   Notice of the Application as provided therein shall be deemed good and sufficient

notice of such Application and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy

Local Rules are satisfied by such notice.

         18.   The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Application.

         19.   This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation or interpretation of this Order.

Dated:


                                              Marvin Isgur
                                              United States Bankruptcy Judge




                                                 7
Case 21-32156 Document 84-4 Filed in TXSB on 07/30/21 Page 8 of 17




                          Exhibit 1
Case 21-32156 Document 84-4 Filed in TXSB on 07/30/21 Page 9 of 17
Case 21-32156 Document 84-4 Filed in TXSB on 07/30/21 Page 10 of 17
Case 21-32156 Document 84-4 Filed in TXSB on 07/30/21 Page 11 of 17
Case 21-32156 Document 84-4 Filed in TXSB on 07/30/21 Page 12 of 17
Case 21-32156 Document 84-4 Filed in TXSB on 07/30/21 Page 13 of 17
Case 21-32156 Document 84-4 Filed in TXSB on 07/30/21 Page 14 of 17
Case 21-32156 Document 84-4 Filed in TXSB on 07/30/21 Page 15 of 17
Case 21-32156 Document 84-4 Filed in TXSB on 07/30/21 Page 16 of 17
Case 21-32156 Document 84-4 Filed in TXSB on 07/30/21 Page 17 of 17
